10/02/2019 TUE 14: 34     FAX 212 575 0671 Cowan Liebowit~ Latrnan                                                          fZI00l/001
               Case 1:18-cv-02300-VM Document 33 Filed 10/03/18 Page 1 of 1

                                                                                    Cowan, Liebowitz&: Latman, P.C.
                                                                                    114 West 471~ Sh'eet
                                                                                    New York, NY 10036
                                                                                    (212) 790-9200 Tel
                                                                                    (212) 575-0671 Fax
                                                                                    www.cll.com

                                                                                    Ryan A. Chlselll
                                                                                    {212) 790-9248
                                                                                    ryg@cll.com




                                                      October 2, 2018
                                                                                       "··~nr
                                                                                       ,,     SONY
                                                                                                     ,,,, .. ,\.T

                                                                                                            ,. 'CALL y rn,Fn

       Vin Fax

       Hon. Victor Marrero
       United States District Court, Southern District of New York
       United States Courthouse
       500 Pearl St.
       New York, New York 10007

               Re:      Fong On. Inc. v. Fong On NYC. Inc. et al., 1:18-cv-02300-VM
                        Confidential Settlement Letter

       Hon. Victor Marrero:
               My firm represents defendant and counterclaimant Mott Bulwark, LLC ("Mott Bulwark")
       in connection with the above-captioned matter. We write to request a 30-day extension of the
       deadline set forth in this Court's September 6, 2018 Conditional Order of Discontinuance
       Without Prejudice: for the parties to submit a stipulation of dismissal or for plaintiff to apply for
       restoration of the above-captioned action.

               The current deadline for the parties to submit a stipulation of dismissal or for plaintiff to
       apply for restoration of this action is October 6, 2018. The parties are negotiating the terms of a
       settlement agreement and a consent judgment and hereby request a 30-day extension until
       November 5, 2018 to allow them to finalize both the agreement and the judgment.

               Counsel for F'ong On, Inc, and Fong On NYC, Inc. have consented to this request. No
       prior requesls have been made.




                                                         Request GRANTED. 'l'bc:Coational OrdepDilcontinuance herein
       cc:    All counsel of record (via e-mail)         is amended to extend undl          - ::;r---/             the date by which
                                                         -plaintiff may restore the action to the Court's active c,alendar.

                                                         · SO ORDERED.
